Citation Nr: 1038935	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-11 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss prior to July 30, 2009 and since March 18, 2010.

2.  Entitlement to a rating in excess of 10 percent from July 30, 
2009 to March 18, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to December 
1965.

This matter is on appeal from a June 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

This case was remanded by the Board in April 2009 for further 
development and is now ready for disposition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

Specifically, further development is warranted as a certain 
action requested in the Board's previous remands has not been 
performed in full.  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms).

In its April 2009 remand, the Board instructed that the AMC in 
paragraph four (4) of the Remand to readjudicate the claim "also 
specifically considering whether referral for extraschedular 
consideration is warranted" (emphasis in the original).  A 
review of the May 2010 decision and supplemental statement of the 
case (SSOC), which contain an analysis that is substantially 
identical, do not discuss entitlement to extraschedular benefits, 
despite the Veteran's representative's argument in March 2009 
specifically asserting such entitlement. 

It is true that compliance under Stegall need not be "strict 
compliance," but rather "substantial compliance" with the 
Board's instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2009) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  
In this case, however, neither the May 2010 SSOC nor the May 2010 
decision consider entitlement to an extraschedular evaluation.  
Moreover, the pertinent laws and regulations contained in the 
SSOC do not even mention the possibility of entitlement to such 
benefits.  Although it was mentioned in June 2009 VCAA notice, 
the Board is nevertheless unable to even circumstantially 
conclude that the AMC considered benefits on an extraschedular 
basis under 38 C.F.R. § 3.321(b) (2009). 

Indeed, such an analysis would have been impossible until the 
Veteran's March 2010 VA examination, as no previous VA examiner 
considered the effects the Veteran's hearing loss has on his 
daily life, and "[u]nlike the rating schedule for hearing loss, 
§ 3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extraschedular rating is 
warranted."  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

Thus, based on the above, the Board cannot conclude that the AMC 
fulfilled all the requirements of its April 2009 remand, as there 
is simply no indication that the AMC has ever considered 
entitlement to an extraschedular evaluation.  Moreover, the Board 
is precluded from consideration of such entitlement in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

Accordingly, the case is REMANDED for the following action:

The issue of entitlement to an increased 
rating for bilateral hearing loss should be 
readjudicated to include entitlement to an 
increased rating on an extraschedular basis 
for the entire period on appeal.  


In the readjudication of this claim, the AMC 
must identify the evidence considered in 
making a proper determination.  Such evidence 
may include statements by the Veteran or 
others, as well as the observations of 
clinical professionals.  If the AMC 
determines that a new VA examination is 
necessary to properly consider this issue, 
one should be scheduled.  

If the AMC determines that extraschedular 
consideration is for application, the 
Veteran's claims file should be forwarded to 
the Director, Compensation and Pension 
Service or Undersecretary for Benefits in 
accordance with 38 C.F.R. § 3.321(b)(1).  

If entitlement to extraschedular 
consideration is not for application, the AMC 
must furnish an SSOC, setting forth the 
reasons and bases for this determination.  
The Veteran and his representative should be 
provided an opportunity to respond to the 
SSOC in accordance with applicable statutes 
and regulations.  The case should be then 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


